DETAILED ACTION
	This action is responsive to 12/16/2021.
	Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: In [0091], change “?V” to an appropriate value or symbol, and in [0112], change “1500?m to 100?m” to appropriate symbol or unit.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, change “the plurality of sub-pixels are” to “the plurality of sub-pixels is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US Patent 11,355,059 B2), hereinafter Song.
Regarding claim 1, Song discloses a display device (see fig. 1), comprising: a display panel including a plurality of sub-pixels defined by a plurality of gate lines and a plurality of data lines (pixels (PX) defined by gate lines SL1-SLn and data lines DL11 to DL2m-see fig. 1); and an auxiliary ground voltage line disposed between two adjacent data lines of the plurality of data lines (see figs. 10-12 with description in [col. 20, ll. 6-33], which discloses a second power voltage line CL (auxiliary ground voltage line) that may extend in a first direction between a second data line DL2 and a first data line DL1, and may function as a shield line SHL that blocks signal coupling between the second data line DL2 and the first data line DL1).
Regarding claim 2, Song discloses wherein the display panel includes a display area where the plurality of sub-pixels [[are]] is located (see fig. 1-pixel unit 110) and a non-display area defined along an edge of the display area, wherein a ground voltage line for supplying a low potential power supply voltage is disposed in the non-display area (see fig. 11 with description in [col. 20, ll. 12-17], which discloses that the second power voltage line CL may extend in the first direction from a global power voltage line GCL that is arranged along at least one, e.g., three sides, from among four sides that form a boundary of the substrate SUB in a non-display area around the pixel unit 110).
Regarding claim 3, Song discloses wherein the auxiliary ground voltage line is a part of or extends from the ground voltage line and is disposed in the display area (see fig. 11 with description in [col. 20, ll. 12-17]-second power voltage line CL may extend from the global power voltage line GCL).
Regarding claim 5, Song discloses wherein the auxiliary ground voltage line receives a low potential power supply voltage from one side of the display panel (the second power voltage line CL transmits a DC voltage, e.g., the second power voltage ELVSS, to a pixel-see fig. 2 and [col. 20, ll. 22-25]).  
Regarding claim 7, Song discloses further comprising a data driving portion supplying data voltages to the data lines provided at the one side of the display panel (data driver 120-see fig. 1).
Regarding claim 16, Song discloses a display device (see fig. 1), comprising: a display panel including a plurality of gate lines (gate lines EL1 to ELn-see fig. 1), a plurality of data lines (data lines DL11 to DL2m-see fig. 1) and a plurality of sub-pixels (the pixel unit 110 includes first pixels, second pixels, and third pixels, which emit light with different colors-see [col. 9, ll. 21-32] and fig. 3); a scan driving portion applying scan signals to the gate lines (scan driver 140-see fig. 1); a data driving portion applying data signals to the data lines (data driver 120-see fig. 1); a MUX driving portion selectively connecting the plurality of data lines to channels of the data driving portion (data allocator 130-see figs. 1 and 3); and an auxiliary ground voltage line disposed between two adjacent data lines of the plurality of data lines, and supplied with a low potential power supply voltage (see figs. 10-12 with description in [col. 20, ll. 6-33], which discloses a second power voltage line CL (auxiliary ground voltage line) that may extend in a first direction between a second data line DL2 and a first data line DL1, and may function as a shield line SHL that blocks signal coupling between the second data line DL2 and the first data line DL1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kim et al. (US Patent 11,177,338 B2), hereinafter Kim.
Regarding claim 4, Song, in for example, fig. 11 with description in [col. 20, ll. 12-25], discloses that the second power line CL may extend in a first direction of the pixel unit 110, from a global power voltage line GCL that is arranged along at least one, e.g., three sides, from among the four sides that form a boundary of the substrate SUB in a non-display area around the pixel unit 110. 
However, Song does not appear to expressly disclose wherein the ground voltage line includes first outer lines formed in upper and lower end parts of the display panel and second outer lines formed in left and right parts of the display panel, and wherein a width of the second outer lines is smaller than a width of the first outer lines.
However, having a common voltage line on each of four sides of a display panel with at least one side of the common voltage line having a different width can be gleaned from fig. 2 of Kim, which illustrates a common voltage line 200 surrounding a display area, the common voltage line 200 having auxiliary portions (231) an active area of the display panel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim with the invention of Song by having the common voltage line disposed on all four sides of the non-display region of the display panel, with at least one side of the line having a width that is different from that of the other sides, as taught by Kim, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 6, Song, in for example, fig. 11 with description in [col. 20, ll. 12-25], discloses that the second power voltage line (global line GCL) is disposed in at least three of the four sides of the display panel. 
However, Song does not appear to expressly disclose wherein the low potential power supply voltage is applied to the auxiliary ground voltage line from opposite sides of the display panel including the one side.
However, applying a common voltage to auxiliary ground voltage lines (first display common voltage lines 231) on opposite sides of the display panel can be gleaned from fig. 2 of Kim.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kim with the invention of Song by having the common voltage line disposed on all four sides of the non-display region of the display panel, thus applying the common voltage to each auxiliary ground voltage line from opposite sides of the display panel, as taught by Kim, which constitutes combining prior art elements according to known methods to yield predictable results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Ono et al. (US Patent 11,211,020 B2), hereinafter Ono.
Regarding claim 2, Song discloses wherein the low potential power supply voltage is supplied from the data driving portion (the second power voltage CL (ELVSS) is supplied is generated and supplied by the display power supply as shown in fig. 1).
However, Song does not appear to expressly disclose a touch sensor driving portion supplying touch signals to touch sensors of a touch layer provided at another side of the display panel, wherein the low potential power supply voltage is supplied from the data driving portion and the touch sensor driving portion.
Ono is relied upon to teach further comprising a touch sensor driving portion supplying touch signals to touch sensors of a touch layer provided at another side of the display panel (see, for example fig. 2, which illustrates a display 14 for reducing vertical column crosstalk and for reducing the difference in parasitic capacitance between odd and even rows, wherein the display 14 may be a touch screen display that includes a touch sensor-see [col. 3, ll. 28-30]. Please, note that all power supplied to a display panel comes from the display panel power supply).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ono with the invention of Song by adding the touch sensor portion to the display panel, as taught by Ono, which simply amounts to combining prior art elements according to known methods to yield predictable results (i.e., providing a touch functionality to the display panel).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Chang (US Patent 10,665,169 B2). 
Regarding claim 11, Song discloses a sub-pixel structure having 7 transistors and a storage capacitor, i.e., a 7T1C structure (see fig. 2).
Song does not appear to expressly disclose wherein each of the plurality of sub-pixels includes 8 transistors and a storage capacitor.
However, using an 8T1C sub-pixel structure can be gleaned from the teachings of Chang, in, for example fig. 3 with description in [col. 8, ll. 3-7], which illustrates a subpixel SP having 8 transistors and a storage capacitor.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Chang with the invention of Song by using an 8T1C pixel structure for each sub-pixel of the display panel, as taught by Chang, as a simple substitution of one known element for another to yield predictable results.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kang et al. (US Patent 10,734,458 B2), hereinafter Kang.
Regarding claim 12, Song discloses a display device (see fig. 1), comprising: a display panel including a plurality of sub-pixels (pixels (PX) defined by gate lines SL1-SLn and data lines DL11 to DL2m-see fig. 1), a plurality of gate lines (gate lines EL1 to ELn-see fig. 1), a plurality of data lines (data lines DL11 to DL2m-see fig. 1), and a plurality of common voltage lines (auxiliary ground voltage lines CL-see figs. 10-12 with description in [col. 20, ll. 6-33]).
However, Song does not appear to expressly disclose a shielding line disposed between the data line and the common voltage line adjacent to each other.
Kang, in for example, fig. 18, teaches a second shield line CL2 arranged between a common voltage line VCL and a readout line RL to prevent parasitic capacitance from being generated among a plurality of pixels, the second shield line CL2 is arranged in a column direction between data lines DL of a pair of pixels … a number and arranging locations of the shield lines CL may be variously modified-see [col. 19, ll. 15-42]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kang with the invention of Song by placing a shielding layer between a data line and any known signal line, which, as taught by Kang, would prevent parasitic capacitance from being generated among a plurality of pixels (see [col. 19, ll. 15-42]). 
Regarding claim 13, Kang is further relied upon to teach wherein the shielding line branches from an initialization line supplying an initialization voltage or branches from a ground voltage line supplying a low potential power supply voltage (in an embodiment, the second shield line CL2 is electrically connected to the common voltage line VCL to receive the common voltage Vcom-see [col. 19, ll. 32-36]).  
Regarding claim 14, Kang is further relied upon to teach wherein the common voltage lines supply a reference voltage, a high potential power supply voltage, and a low potential power supply voltage (the second electrical shield line CL2 is electrically connected to the common voltage line VCL to receive the common voltage Vcom-see [col. 19, ll. 34-36).
Regarding claim 15, Kang is further relied upon to teach wherein the shielding line, the data lines, and the common voltage lines are disposed on a same layer (the second shield line CL2 may be disposed in the same layer as the data line DL and include the same material as the data line DL (see [col. 19, ll. 28-30], and, the data line DL and the common voltage line VCL are disposed on the second insulating layer 13c (i.e., same layer)-see [col. 17, ll. 13-16]).
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 recites the limitation “wherein the display panel further includes a plurality of power lines, a plurality of reference lines, and a plurality of emission (EM) signal lines, and the plurality of sub-pixels include first, second, and third sub-pixels, wherein a first data line is disposed at one side of the first sub-pixel, wherein first and second reference lines are disposed between the first and second sub-pixels, and a first power line is disposed between the first and second reference lines, and wherein second and third data lines are disposed between the second and third sub-pixels, and the auxiliary ground voltage line is disposed between the second and third data lines.”  
None of the references of record teaches the specific arrangement of data, power, and reference voltage lines in as recited in the underlined portion of claim 9 above. Claim 10 depends from and further limit claim 9, and is therefore equally indicated as allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627